DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 11/15/2021 has been entered. Applicant has amended claims 1, 2, 8, 9 and 15-20. Currently claims 1-20 are pending in this application.

Docketing

Please note that the application has been re-docketed to different examiner. Please refer all future communications regarding this application to the examiner of record using the information supplied in the final section of the office action.

 Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher et al. (US 2018/0081824) in view of Kamble et al. (US 2014/0207942 A1), hereinafter, “Kamble”. 
Regarding Claim 1, 8 and 15, Bacher discloses a system and corresponding method and non-transitory computer readable medium, wherein the system comprises:
a database system implemented using a server system (See, Fig. 13, Numeral 14), the database system configurable to cause: (Bacher, Fig. 3, Numerals 28, 30 and 32 and Paragraphs 0060 and 0061)
detecting, by a server, an instance of a memory dump trigger condition (Bacher, Fig. 1 and Paragraph 0077, “the virtual machine monitor 18 may detect an error of the execution and initiate the dump process”);  
generating, by the server, a symmetric key corresponding to the instance of the memory dump trigger condition (Bacher, Fig. 1 and Paragraph 0080, “the trusted component 16 generate an individual symmetric cryptographic dump generating key 60 for the dump process, wherein for every dump process an individual symmetric cryptographic dump generating key 60 is generated”);  

encrypting, by the server, the symmetric key using a public key corresponding to a digital certificate (Bacher, Fig. 3 and Paragraph 0084, “the trusted component encrypts the symmetric dump generating key 60 with the public cryptographic key 38 of the client system”. Those of ordinary skill in the art understand a digital certificate can provide a public key so that the public key corresponds to the certificate); and 
transmitting, by the server, the encrypted memory contents and the encrypted symmetric key to at least one storage medium external to the server for storage of the encrypted memory contents in association with the encrypted symmetric key in the storage medium (Bacher, See, Fig. 5, virtual machine monitor 18 sending the memory dump comprising encrypted data and the encrypted symmetric key to the client system 12 and also see, Paragraphs 0084-0086 and 0072.)
Bacher discloses sending the memory dump to the client system as a result Bacher fails to disclose transmitting the memory dump to the cloud storage medium external to the server for cloud storage of the memory contents in the cloud storage medium.
Kamble discloses network element diagnostic evaluation system wherein a server transmit a memory dump to the cloud storage medium external to the server for cloud storage of the memory contents in the cloud storage medium (See, Fig. 4 and Paragraph 0044 and Claim 5).

Regarding Claims 2, 9, and 16, the rejection of claims 1, 8 and 15 is incorporated and the combination of Bacher and Kamble further discloses the encrypted memory contents and encrypted symmetric key being stored in association with a memory dump instance identifier identifying a particular memory dump instance, (See, Bacher, Paragraph 0081) the database system further configurable to cause: 
processing a request to access the memory contents for the particular memory dump instance (See, Bacher, Paragraphs 0038 and 0049);
retrieving the encrypted memory contents and the encrypted symmetric key from the cloud storage medium (See, Bacher, Paragraph 0086 as combined with the cloud storage medium from Kamble);
decrypting the encrypted symmetric key using a private key corresponding to the digital certificate (See, Bacher, Paragraph 0087); and

Regarding Claims 3, 10 and 17, the rejection of claims 1, 8 and 15 is incorporated and the combination of Bacher and Kamble further discloses the memory being a main memory of the server (See, Bacher, Paragraphs 0061 and 0083).
Regarding Claims 4, 11 and 18, the rejection of claims 1, 8 and 15 is incorporated and the combination of Bacher and Kamble further discloses the database system further configurable to cause: 
obtaining the public key corresponding to the digital certificate from a key management service (See, Bacher, Paragraphs 0018, 0041 and 0101).

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher in view of Kamble and further in view of Lango et al., (US 9,892,256), hereinafter, “Lango”.
Regarding Claims 5, 12 and 19, the rejection of claims 1, 8 and 15 is incorporated and the combination of Bacher and Kamble does not explicitly disclose the symmetric key comprising an Advanced Encryption Standard (AES) key.  
However, Lango discloses a symmetric key comprising an Advanced Encryption Standard (AES) key (Lango, column 14, lines 53-57, teach “some embodiments may as a precaution encrypt the memory dump (e.g. using an encryption protocol such as RSA, Triple DES, Blowfish, AES, and so forth) prior to storing or transferring the memory dump”).

Regarding Claims 6, 13 and 20 the rejection of claims 1, 8 and 15 is incorporated and the combination of Bacher and Kamble does not explicitly disclose the public key comprising a Rivest-Shamir- Adleman (RSA) key, and wherein encrypting the symmetric key is performed using RSA encryption. 
However, Lango discloses a public key comprising a Rivest-Shamir- Adleman (RSA) key, and wherein encrypting a symmetric key is performed using RSA encryption. (See, Lango, column 14, lines 53-57, teach “some embodiments may as a precaution encrypt the memory dump (e.g. using an encryption protocol such as RSA, Triple DES, Blowfish, AES, and so forth) prior to storing or transferring the memory dump.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, in the system of Bacher and Kamble, an RSA key as an encryption key as taught by Lango.  The motivation to do so is to use a specific encryption technique such as RSA, when it is desirable, to protect against specific types of bad actor attacks that RSA can repel. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher in view of Kamble and further in view of Lee et al., (U.S. 2011/0072310), hereinafter, “Lee”.
Claims 7 and 14, the rejection of claims 1 and 8 is incorporated and the combination of Bacher and Kamble does not explicitly disclose the memory contents comprising a memory heap.
However, Lee discloses the memory contents comprising a memory heap.  (Lee, See, Paragraph 0033, “recorded by the diagnostic data capture tool 112 as diagnostic data 118 can include: data dumps such as memory dumps including stack, heap and other memory dumps”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the system of Bacher and Kamble, memory heaps with the recorded information as taught by Lee.  The motivation to do so is to include memory heaps and other information in the dump to provide more information to analyze to provide a greater chance at determining what caused the exception trigger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435